DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 05/09/2022.  
Claims 1-20 are presented for further examination. 
Response to Arguments
Remark 1 in page 6 regarding rejections under 35 USC 112(b), 
Applicant has provided a prior art to support Applicant’s argument that the “cgroups” and “cpusets” are well known in the art. Applicant’s argument is persuasive. Therefore, rejections under 35 USC 112(b) regarding is withdrawn. 
Remark 2 in pages 7-8 regarding rejections under 35 USC 102
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022, 05/17/2022 and 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claim(s) 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fowles (US 2007/0186044) in view of Zhao et al. (US 2019/0317843; hereinafter Zhao).
Regarding independent claim 1, Fowles teaches a method comprising: 
initiating a new process, the new process associated with a process context associated with the new process in a memory device upon initiation and including data structures used by the new process during execution ([0028], interrogates the operating system to build a table of all the processes currently active in the system. This table contains all information needed to support the data sharing measurement. It contains the PID, parent process identifier (PPID), object/command name and run string, RID table, priority, etc. When the list is complete a hash table can be created over the list to provide a means of quickly locating the information associated with a particular PID; [0030], a fork operation is performed by the parent 202 which causes the creation of child processes, 204-0, 204-1, 204-2, . . . , 204-N, which inherit process attributes of the parent process 202. 
[0033], The process table created by the parent process is searched to determine if the PID is known. If it doesn't exist a new process has been encountered. The child informs the parent process of this condition by sending a message through the pipe which indicates the encountering of a new process and its associated PID. Then the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc., in 208 of FIG. 2, that has been reserved for the processor on which the child process is executing); 
configuring a region in a memory device ([0027], shared data segment is divided into regions (e.g., regions #0, #1, #2, . . . , #N in 208 described in connection with FIG. 2) that will be private to the PMU of each processor), the region associated with the process context ([0014], the child process associated with each processor configures a data EAR (DEAR) in a performance monitoring unit (PMU) for its associated processor to record cache misses that are not serviced by cache local to its associated processor. The particular processor's DEAR information is recorded in a private array of a shared memory segment configured by a parent process. Each child process can record DEAR information; [0033], the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc., in 208 of FIG. 2, that has been reserved for the processor on which the child process is executing), 
Fowles does not explicitly teach the configuring comprises modify operation of the memory device. 
In an analogous art of cache management, Zhao teaches wherein the configuring comprises setting one or more cache parameters that modify operation of the memory device ([0052], Accurate usage tracking is needed in these and other contexts for resource throttling, resource allocation or other actions that may be taken in the host device 102-1 to optimize performance over the multiple processes 110. For example, resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110; [0066], The memory management unit 302 may be further configured to update shared memory usage “on the fly” in the case of respective memory map (“mmap”) or memory unmap (“munmap”) operations executed by one or more of the processes 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Fowles and Zhao before them, to improve Fowles’ monitoring cache performance of a shared memory region associated with a process with Zhao’s accurate cache usage tracking for resource throttling, resource allocation or other actions to optimize performance over the multiple processes (Zhao, [0052], resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112).
The combination of Fowles and Zhao further teaches
and mapping the process context to the region of the memory device (Fowles, [0033], the DEAR registers are combined 312 with the PID that corresponds to the process that was executing when the DEAR event was recorded… the augmented DEAR record 303 (PID, ITC) is written to that segment of the shared memory segment, e.g., #0, #1, . . . , #N, etc).
Regarding independent claim 8, Fowles teaches A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor ([0013], claim 14), the computer program instructions defining the steps of … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Fowles teaches a device comprising: a memory device; a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor ([0013], claim 14), the program logic configured to perform the steps of … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9 and 16, Fowles further teaches wherein a parent process of the new process is associated with a global context and wherein the new process can access the global context after launching ([0030], a fork operation is performed by the parent 202 which causes the creation of child processes, 204-0, 204-1, 204-2, . . . , 204-N, which inherit process attributes of the parent process 202; [0038], for a global virtual address (VA) space operating system the indexing, sorting, and scanning can be unambiguously determined by examining the virtual address. However, for per process virtual address space operating systems the virtual address is translated into a physical address 404 and then the combined PID/PHYS_ADRS is used as a surrogate virtual address).  
Regarding claim(s) 3, 10 and 17, The combination of Fowles and Zhao further teaches wherein the one or more cache parameters comprise a parameter selected from the group consisting of a capacity, memory page size, cache policy, associativity, bank number, cache line size, allotment guarantee, address space type, and quality of service (QoS) guarantee (Zhao, [0027]-[0028], [0052], resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110).  
Regarding claim(s) 4, 11 and 18, The combination of Fowles and Zhao further teaches wherein the one or more cache parameters are identified by monitoring memory usage of previous instantiations of the new process and automatically determining optimal cache parameters based on memory accesses of the previous instantiations (Zhao, [0052], Accurate usage tracking is needed in these and other contexts for resource throttling, resource allocation or other actions that may be taken in the host device 102-1 to optimize performance over the multiple processes 110. For example, resource quotas assigned to respective ones of the processes 110 may be adjusted based at least in part on results provided by tracking usage of the shared region 112. Such resource quotas illustratively comprise respective quotas for amounts of the shared region 112 or memory 105 that are utilizable by respective ones of the processes 110).  
Regarding claim(s) 5 and 12, The combination of Fowles and Zhao further teaches determining optimal cache parameters using a self-organizing map (Zhao, [0071], As shown in FIG. 4, the coarse-grained mmap_cgroup 310 in this embodiment specifies various characteristics of the shared region 112 including an allocated size (“total page size”) of the shared region 112, a current paged-in size of the shared region 112, a current number of processes 110 accessing the shared region 112, a list of pointers, denoted as process mm_cgroup pointer list, to respective single-process control groups for the processes 110 accessing the shared region 112, and state information including a current state selected from multiple possible states of the type previously described).  
Regarding claim(s) 6, 13 and 19, The combination of Fowles and Zhao further teaches wherein configuring the region in the memory device comprises configuring memory usage via one or both of cpusets or cgroups (Zhao, [0071],  the coarse-grained mmap_cgroup 310 in this embodiment specifies various characteristics of the shared region 112 including an allocated size (“total page size”) of the shared region 112, a current paged-in size of the shared region 112, a current number of processes 110 accessing the shared region 112, a list of pointers, denoted as process mm_cgroup pointer list, to respective single-process control groups for the processes 110 accessing the shared region 112).  
Regarding claim(s) 7, 14 and 20, The combination of Fowles and Zhao further teaches wherein configuring the region in the memory device comprises setting one or more registers in the memory device (Fowles, [0013], create a child process for each processor in the SMP, use an event address register (EAR) associated with each processor to record information relating to cache misses, analyze the EAR records for each processor, and create a bit vector for each byte of cache line that is shared by multiple processors).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138